 


109 HR 5592 IH: Growing Responsible Energy and Environment Nationally through Federal Energy Decisions Act of 2006
U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5592 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2006 
Mr. Weller introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend the Energy Policy Act of 1992 to direct the head of each Federal agency to ensure that, in areas in which ethanol-blended gasoline is reasonably available at a generally competitive price, the Federal agency purchases ethanol-blended gasoline containing at least 10 percent ethanol rather than nonethanol-blended gasoline, for use in vehicles used by the agency that use gasoline. 
 
 
1.Short titleThis Act may be cited as the Growing Responsible Energy and Environment Nationally through Federal Energy Decisions Act of 2006. 
2.Federal agency ethanol-blended gasoline and biodiesel purchasing requirementTitle III of the Energy Policy Act of 1992 is amended by striking section 306 (42 U.S.C. 13215) and inserting the following: 
 
306.Federal agency ethanol-blended gasoline and biodiesel purchasing requirement 
(a)Ethanol-blended gasolineThe head of each Federal agency shall ensure that, in areas in which ethanol-blended gasoline is reasonably available at a generally competitive price, the Federal agency purchases ethanol-blended gasoline containing at least 10 percent ethanol rather than nonethanol-blended gasoline, for use in vehicles used by the agency that use gasoline. 
(b)Biodiesel 
(1)Definition of biodieselIn this subsection, the term biodiesel has the meaning given the term in section 312(f). 
(2)RequirementThe head of each Federal agency shall ensure that the Federal agency purchases, for use in fueling fleet vehicles that use diesel fuel used by the Federal agency at the location at which fleet vehicles of the Federal agency are centrally fueled, in areas in which the biodiesel-blended diesel fuel described in subparagraphs (A) and (B) is available at a generally competitive price— 
(A)as of the date that is 5 years after the date of enactment of this paragraph, biodiesel-blended diesel fuel that contains at least 2 percent biodiesel, rather than nonbiodiesel-blended diesel fuel; and 
(B)as of the date that is 10 years after the date of enactment of this paragraph, biodiesel-blended diesel fuel that contains at least 20 percent biodiesel, rather than nonbiodiesel-blended diesel fuel. 
(3)Requirement of federal lawThe provisions of this subsection shall not be considered a requirement of Federal law for the purposes of section 312. 
(c)ExemptionThis section does not apply to fuel used in vehicles excluded from the definition of fleet by subparagraphs (A) through (H) of section 301(9).. 
 
